On Rehearing Granted
PER CURIAM.
On consideration of respondent’s motion for rehearing and petitioner’s response thereto, we withdraw the opinion dated April 1, 1998, and substitute the following opinion:
The Department of Corrections petitions for a writ of certiorari to review the trial court’s order directing that “the Department of Corrections shall, not require the Defendant, Dale Griffith, a member of the Rastafarian religion, to cut his hair while he is in the Florida State Prison System.” We grant the petition and quash the order because the Department of Corrections was not notified and did not have the opportunity to be heard prior to the entry of the order. See Singletary v. Mann, 706 So.2d 118 (Fla. 3d DCA 1998).
Certiorari granted.